SHARE ISSUANCE AGREEMENT

 

SHARE ISSUANCE AGREEMENT dated for reference the 30th day of April, 2007, AMONG:

 

GLOBAL HEALTHCARE INVESTMENTS S.A., (hereinafter, the "Subscriber"), AND:

 

LUSORA HEALTHCARE SYSTEMS INC., (hereinafter, the "Company")

 

NOW THEREFORE THIS SHARE ISSUANCE AGREEMENT (“Agreement”) WITNESSES that the
parties hereto agree as follows:

 

ARTICLE 1 – INTERPRETATION

 

1.1. Definitions. When used in this Agreement (including the recitals and
schedules hereto) or in any amendment hereto, the terms listed in Schedule A
hereto shall, unless otherwise expressly provided, have the meanings assigned to
them therein.

 

ARTICLE 2 - THE SHARE ISSUANCE

 

2.1. Share Issuance. The Subscriber shall make available to the Company in
accordance with, and subject to the terms and conditions of, this Agreement,
until April 29th, 2008 (the "Completion Date"), up to $3,000,000 by way of
Advances in accordance with Sections 2.2, 2.3 and 2.4 of this Agreement. The
Completion Date may be extended for an additional term of up to six months at
the option of the Company or the Subscriber upon written notice on or before the
Completion Date in accordance with the notice provisions in Section of this
Agreement.

 

2.2. The Advances. On the terms and conditions set forth herein the Subscriber,
from time to time, on any Banking Day, prior to the Completion Date, agrees to
make advances to the Company ("Advances"). Each Advance shall be in an aggregate
amount of not less than $100,000 and in integral multiples of $100,000.

 

2.3. Making the Advances. Each Advance shall be made on or before five Banking
Days following notice from the Company. Each such notice shall be given by a
notice to the Subscriber in the form substantially the same as the form attached
hereto in Schedule B (each a "Notice") which shall specify therein (i) the
requested date of such Advance; (ii) the aggregate amount of such Advance.

 

2.4. Subscription Agreement. Upon making each Advance, the Subscriber shall
provide an executed Subscription Agreement, in a form acceptable to both parties
to this Agreement, to the Company.

 

2.5. Use of Proceeds. The Company shall use all Advances to fund: (i) research
and development activities; and (ii) working capital and general corporate
activities.

 

ARTICLE 3 - REPRESENTATIONS AND WARRANTIES

 

3.1. Representations and Warranties. The Company represents and warrants to the
Subscriber as outlined in Schedule C hereto.

 

 


--------------------------------------------------------------------------------



 

 

 

ARTICLE 4 - COVENANTS OF THE COMPANY

 

4.1. Affirmative Covenants. Until the Completion Date, the Company shall:

 

(a) Compliance with Laws, etc. Comply with all applicable laws, non-compliance
with which could have a material adverse effect on the Company;     

(b) Payment of Taxes and Claims. Pay and discharge before the same shall become
delinquent: (i) all taxes and assessments; and (ii) all lawful claims which, if
unpaid, might become a lien upon or in respect of the Company's assets or
properties;

 

(c) Maintain Title. Maintain and, as soon as reasonably practicable, defend and
take, all action necessary or advisable at any time, and from time to time, to
maintain, defend, exercise or renew its right, title and interest in and to all
of its property and assets;

 

(d) Pay Obligations to Subscriber and Perform Other Covenants. Make full and
timely payment of its obligations hereunder and duly comply with the terms and
covenants contained in this Agreement, all at the times and places and in the
manner set forth therein;

 

(e) Further Assurances. At its cost and expense, upon request by the Subscriber,
duly execute and deliver, or cause to be duly executed and delivered, to the
Subscriber, such further instruments and do and cause to be done such other acts
as may be necessary or proper in the reasonable opinion of the Subscriber to
carry out more effectually the provisions and purposes of this Agreement.

 

 

 


--------------------------------------------------------------------------------



 

 

ARTICLE 5 – SHARE ISSUANCE

 

5.1 Share Issuance. The Company shall issue, within five (5) Banking Days
following the date of the receipt by the Company of any Advance under this
Agreement, units (each a “Unit”) of the Company at the Unit Price. Each Unit
shall consist of one share (each a “Share”) of the common stock of the Company
(the “Common Stock”) and one share purchase warrant (each a “Warrant”). Each
Warrant shall entitle the Subscriber to purchase one additional share (each a
“Warrant Share”) of Common Stock, at an exercise price equal to 150% of the Unit
Price at which the Unit containing the Warrant being exercised was issued, for a
period of three (3) years from the date such Warrant is issued. Upon receipt of
any Advance under this Agreement, the Company shall promptly cause its registrar
and transfer agent to issue the certificates representing the Shares. If the
Subscriber exercises the Warrants, the Company shall promptly cause its
registrar and transfer agent to issue the certificates representing the Warrant
Shares.

 

5.2 Fractional Shares. Notwithstanding any other provisions of this Agreement,
no certificate for fractional shares of the Shares or the Warrant Shares shall
be issued to the Subscriber. In lieu of any such fractional shares, if the
Subscriber would otherwise be entitled to receive a fraction of a share of the
Shares or Warrant Shares following a Share Issuance or exercise of a Warrant, as
applicable, the Subscriber shall be entitled to receive from the Company a stock
certificate representing the nearest whole number of shares of the Company.

 

 

 


--------------------------------------------------------------------------------



 

 

ARTICLE 6 - MISCELLANEOUS

 

6.1. Notices, etc. Except as otherwise expressly provided herein, all notices,
requests, demands, directions and communications by one party to the other shall
be sent by hand delivery or registered mail, and shall be effective when hand
delivered or when delivered by the relevant postal service, as the case may be.
All such notices shall be addressed to the President of the notified party at
its address given on the signature page of this Agreement, or in accordance with
any unrevoked written direction from such party to the other party.

 

6.2. No Waiver; Remedies. No failure on the part of the Subscriber or the
Company to exercise, and no delay in exercising, any right under this Agreement
shall operate as a waiver thereof. The remedies herein provided are cumulative
and not exclusive of any remedies provided by Law.

 

6.3. Jurisdiction. (1) Each of the parties hereby irrevocably attorns to the
non-exclusive jurisdiction of the Courts of the State of Nevada in any action or
proceeding arising out of or relating to this Agreement. The Company agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law; and (2) nothing in this Section 7.3 shall affect the right of
the Subscriber to serve legal process in any other manner permitted by Law or
affect the right of the Subscriber to bring any action or proceeding against the
Company or its property in the courts of other jurisdictions.

 

6.4. English Version. The parties hereby represent, warrant, acknowledge and
agree that: (i) they have agreed that this Agreement be drawn up in the English
language; and (ii) the English version of this Agreement shall govern for all
purposes.

 

6.5. Successors and Assigns. The Company shall not have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Subscriber, which consent may be arbitrarily withheld.

 

6.6. Severability. If one or more provisions of this Agreement be or become
invalid, or unenforceable in whole or in part in any jurisdiction, the validity
of the remaining provisions of this Agreement shall not be affected. The parties
hereto undertake to replace any such invalid provision without delay with a
valid provision which as nearly as possible duplicates the economic intent of
the invalid provision.

 

6.7. Counterparts. This Agreement may be executed in counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed an original and all of which, taken together, shall constitute one and
the same instrument.

 

6.8. Syndication/Participation. The Subscriber may not sell, transfer, assign,
participate, syndicate or negotiate to one or more third parties, in whole or in
part, the Commitment and its rights under this Agreement, without the prior
written consent of the Company, which consent may not be arbitrarily withheld.

 

6.9. Exclusivity. The Company may not solicit, negotiate, nor engage in any
investment or corporate finance agreements for a period of six (6) months from
the date of this Agreement, without the prior written consent of the Subscriber,
which consent may not be arbitrarily withheld.

 

 


--------------------------------------------------------------------------------



 

 

6.10 Unfavorable Market Conditions. The Subscriber may, at its sole discretion,
deem market conditions to be unfavorable for further investment and the
Subscriber may waive some or all of the provisions with regards to Exclusivity.

 

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

THE SUBSCRIBER:?GLOBAL HEALTHCARE INVESTMENTS S.A.

 

Per: /s/ Kati Watson

Authorized Signing Officer

 

Per: ______________________

Authorized Signing Officer

 

 

THE COMPANY:?LUSORA HEALTHCARE SYSTEMS INC.

 

Per: /s/ Dan Bauer

Authorized Signing Officer

 

Per: /s/ Scott Gurley

Authorized Signing Officer

 

 


--------------------------------------------------------------------------------



 

 

SCHEDULE A

 

DEFINITIONS

 

“Banking Day” shall mean any day other than a Saturday, Sunday, public holiday
under the laws of the State of Nevada or other day on which banking institutions
are authorized or obligated to close in Nevada.

 

“Charter Documents” means constating documents and by-laws, and all amendments
thereto;

 

“Consent” means any permit, license, approval, consent, order, right,
certificate, judgment, writ, injunction, award, determination, direction,
decree, authorization, franchise, privilege, grant, waiver, exemption and other
concession or by-law, rule or regulation;

 

"Unit Price" means a price equal to 80% of the volume weighted average of the
closing price (the "VWAP") of Common Stock, for the ten (10) Banking Days
immediately preceding the date of the Notice, as quoted on Yahoo! Finance at
http://finance.yahoo.com/, or other source of stock quotes as agreed to by the
parties"; and

 

“Dollar” or “$” means the currency of the United States of America.

 

 


--------------------------------------------------------------------------------



 

 



SCHEDULE B

 

NOTICE

 

(To be executed by the Company in order to request an Advance)

 

To: GLOBAL HEALTHCARE INVESTMENTS S.A.(the “Subscriber”)

 

The undersigned, LUSORA HEALTHCARE SYSTEMS INC. (the “Company”) hereby requests
an advance of $________________, in accordance with the terms and conditions set
forth in the Share Issuance Agreement dated April 30 2007, between the
Subscriber and the Company and as of the Date of Notice written below.

 

 

Date of Notice:

__________________________

 

 

Remaining amount to be

advanced under the Share

__________________________

Issuance:

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

SCHEDULE C

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

All undefined capitalized terms used herein shall have the meanings set out in
the Share Issuance Agreement (the “Agreement”) between GLOBAL HEALTHCARE
INVESTMENTS S.A.(the “Subscriber”) and LUSORA HEALTHCARE SYSTEMS INC. (the
“Company”).

 

(a)           Organization and Corporate Power. The Company has been duly
incorporated and organized and is validly subsisting and in good standing under
the laws of its jurisdiction and has full corporate right, power and authority
to enter into and perform its obligations under the Agreement to which it is or
shall be a party and has full corporate right, power and authority to own and
operate its properties and to carry on its business;

 

(b)           Conflict with Other Instruments. The execution and delivery by the
Company of the Agreement and the performance by the Company of its obligations
thereunder, do not and will not: (i) conflict with or result in a breach of any
of the terms, conditions or provisions of: (A) the charter documents of the
Company; (B) any law applicable to or binding on the Company; or (C) any
contractual restriction binding on or affecting the Company or its properties
the breach of which would have a material adverse effect on the Company; or (ii)
result in, or require or permit: (A) the imposition of any lien on or with
respect to the properties now owned or hereafter acquired by the Company; or (B)
the acceleration of the maturity of any debt of the Company, under any
contractual provision binding on or affecting the Company;

 

(c)           Consents, Official Body Approvals. The execution and delivery of
the Agreement and the performance by the Company of its obligations thereunder
have been duly authorized by all necessary action on the part of the Company,
and no Consent under any applicable law and no registration, qualification,
designation, declaration or filing with any official body having jurisdiction
over the Company is or was necessary therefor. The Company possesses all
Consents, in full force and effect, under any applicable Law which are necessary
in connection with the operation of its business, the non-possession of which
could reasonably be expected to have a material adverse effect on the Company;

 

(d)           Execution of Binding Obligation. The Agreement has been duly
executed and delivered by the Company and, when duly executed by the Company and
delivered for value, the Agreement will constitute legal, valid and binding
obligations of the Company, enforceable against the Company, in accordance with
its terms;

 

(e)           No Litigation. There are no actions, suits or proceedings pending
or, to the knowledge of the Company, after due inquiry, threatened against or
affecting the Company (nor, to the knowledge of the Company, after due inquiry,
any basis therefor) before any official body having jurisdiction over the
Company which purport to or do challenge the validity or propriety of the
transactions contemplated by the Share Issuance the Company, which if adversely
determined could reasonably be expected to have a material adverse effect on the
Company;

 

(f)           No Defaults. The Company is not in breach of or in default under,
in any respect: (i) its charter documents; (ii) any applicable law; (iii) any
contract or agreement binding on or affecting it or its property or assets
(including, without limitation, the Agreement); (iv) any material indenture,
mortgage, deed of trust; or (v) any writ, judgment, determination or award
binding on it or affecting it where such breach or defect could, in the case of
(ii), (iii), (iv) or (v) above, have a material adverse effect on the Company;

 

 


--------------------------------------------------------------------------------



 

 

(g)           Title to Assets. The Company has good and marketable title to all
of its properties and assets;

 

(h)           Absence of Changes. Since the date of the most recently delivered
financial statements of the Company, the Company has carried on its business,
operations and affairs only in the ordinary and normal course consistent with
past practice.

 

 

 

 

 